                                                                                 12/20/2019


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 UNITED STATES OF AMERICA,                              CR-19-03-H-CCL

                                 Plaintiff,                  ORDER

     vs.

 JEFFREY KENNETH KNAPP,

                               Defendant.

      Before the Court is Defendant's "Motion to Clarify Appellate Rights as it

Concerns Forfeiture of Firearms." (Doc. 88). Although counsel for the United

States indicated that the government opposes the motion when asked for his

position, the United States has not filed a brief in opposition to the pending

motion. The Court has reviewed the record in its entirety and is prepared to rule.

BACKGROUND

      After the jury delivered its verdict and was released, the government

described the firearms that the parties had stipulated would be forfeited in the

event of a guilty verdict. The Court then ordered forfeiture of the named and

described firearms. Defendant apparently construes the Court's order from the

bench as entry of a preliminary order of forfeiture. (See Doc. 88 at 2).
DISCUSSION

       Although the parties presented a special verdict form regarding the

forfeiture count, neither party addressed the forfeiture issue in their proposed jury

instructions, during pre-trial briefing, or at the final pre-trial conference. The

Court raised the issue in chambers with counsel after the jury began its

deliberations and the parties agreed that, should the jury return a guilty verdict, the

forfeiture issue could be addressed administratively so that the jury would not

need to remain and address the forfeiture count.

       After the clerk published the verdict in open court, the parties stipulated to

the preliminary forfeiture of eleven of the sixteen firearms listed in the forfeiture

count of the superseding information filed on August 21, 2019. Defendant refused

to stipulate as to five of the sixteen seized firearms because he contends that those

firearms are owned by either his sister or wife.

       Defendant now seeks to clarify that he has not agreed to a final order of

forfeiture as to the eleven weapons he admits to owning. In essence, Defendant

appears to be asking the Court to include in both the preliminary and final order of

forfeiture conditions reasonably necessary to preserve the subject property's value

pending any appeal. The Court has the discretion to include such conditions under

Fed. R. Crim. P. 32.2(b)(3).

I II

                                          2
       Accordingly,

      IT IS HEREBY ORDERED that Defendant's motion for clarification (Doc.

88) is GRANTED.

      IT IS FURTHER ORDERED that the United States shall move for entry of

a proposed order of forfeiture listing the eleven firearms covered by the oral

stipulation and including language which the parties agree is sufficient to preserve

the value of those firearms pending appeal.

            Dated this 20 th day of December, 2019.




                                         3
